Citation Nr: 1047823	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  03-04 960	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and neurotic 
depressive reaction.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans

INTRODUCTION


The Veteran served on active duty from August 1949 to April 1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2004, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing; a transcript of 
that hearing is of record.


ORDER TO VACATE

In a September 2009 decision, the Board determined that the 
Veteran's diagnosed PTSD and neurotic depressive reaction were 
not related to his active service, and that he had no psychiatric 
disorder related to his active service.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2010, the Board received a 
decision by the Court wherein it vacated the Board's September 
2009 decision and dismissed the Veteran's appeal because the 
Veteran had died in July 2010, in compliance with the Court's 
case law.

In compliance with the Court's decision, the September 28, 2009 
Board decision addressing the issue of whether the Veteran had a 
psychiatric disorder due to his active service is vacated.

As stated in the Court's decision, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


(CONTINUED ON NEXT PAGE)
ORDER

The September 28, 2009 Board decision determining that the 
Veteran did not have a psychiatric disorder due to active service 
is vacated.

The appeal is dismissed.



		
D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


